Case 2:19-cv-08711-GW-MRW Document 24 Filed 04/29/20 Page 1 of 1 Page ID #:70



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    JOSE ESTRADA,                           Case No. CV 19-8711-GW-MRWx

   12                       Plaintiff,

   13          v.                                  ORDER TO DISMISS WITH
                                                   PREJUDICE
   14    BODEGA LATINA
         CORPORATION, et al.,
   15
                            Defendants.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20
        Each party will bear its own attorneys’ fees and expenses.
   21
              IT IS SO ORDERED.
   22

   23
        Dated: April 29, 2020
   24
                                              _________________________________
   25
                                              HON. GEORGE H. WU,
   26                                         UNITED STATES DISTRICT JUDGE
   27

   28
